Citation Nr: 1044129	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-
connected atherosclerotic heart disease, status-post myocardial 
infarction from December 1, 2007 to January 5, 2010.

2. Entitlement to a rating in excess of 60 percent for service-
connected atherosclerotic heart disease, status-post myocardial 
infarction from January 5, 2010 onward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1998.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In November 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In August 2009, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Veteran filed his claim in August 2007 when he suffered a 
heart attack.  From August 2, 2007 to December 1, 2007, a 
temporary total evaluation was provided in contemplation of that 
heart attack.  A 30 percent rating was then assigned from 
December 1, 2007, and a 60 percent rating was assigned from 
January 5, 2010 onward.  The temporary total evaluation is the 
maximum benefit available; however, the subsequent ratings are 
less than the maximum benefit available, and the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) held that a claim for TDIU can be inferred as part 
of the original claim for a higher initial rating in certain 
circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per 
curium).  In this case, an April 2010 rating decision notes that 
the scheduler criteria for a TDIU rating have been met and that 
the Veteran was sent an application for such a rating for 
completion if he so chose.  The file before the Board does not 
include a completed application from the Veteran or any 
indication that the Veteran is unemployable due solely to 
service-connected disabilities.  Therefore, the Board determines 
that Rice does not apply in this case. 


FINDINGS OF FACT

1. From December 1, 2007 to January 5, 2010, service-connected 
atherosclerotic heart disease, status-post myocardial infarction 
was manifested by an ejection fraction of 60 percent or higher 
and good exercise capacity with adequate heart and blood pressure 
function.

2. From January 5, 2010 onward, service-connected atherosclerotic 
heart disease, status-post myocardial infarction is manifested by 
METS at a level of approximately 5 and ejection fraction of 55 to 
60 percent.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for service-
connected atherosclerotic heart disease, status-post myocardial 
infarction have not been met for the period from December 1, 2007 
to January 5, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2010).

2. The criteria for a rating in excess of 60 percent for service-
connected atherosclerotic heart disease, status-post myocardial 
infarction have not been met for the period from January 5, 2010 
onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
November 2009.  The Court has held "that a remand by this Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose 
of the remand was to achieve further development of the claim, 
namely to obtain additional VA treatment records and to schedule 
a VA examination.  A review of the post remand record shows that 
VA treatment records dated through December 2009 were added to 
the claims file and that the Veteran was afforded a VA 
examination in January 2010.  Therefore, the Board determines 
that the RO/AMC substantially complied with the Board's orders in 
the November 2009 remand, and that the Board may now proceed with 
adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Court, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice requirements 
also apply to the evidence considered in determinations of the 
degree of disability and effective date of the disability once 
service connection has been established.  19 Vet. App. 473 
(2006).

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in September 2007 prior to the 
initial unfavorable AOJ decision issued in January 2008.  

The Board observes that the pre-adjudicatory VCAA letter advised 
the Veteran that he must show that his service-connected 
disability had increased in severity, of how VA would assist him 
in developing his claim, and of his and VA's obligations in 
providing such evidence for consideration.  The letter also 
informed him of how to substantiate disability ratings and 
effective dates.  Therefore, the Board finds that the Veteran was 
afforded all necessary notice under VCAA prior to the initial 
adjudication of his claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's VA medical records, private treatment 
records, and the report of a January 2010 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner reviewed the relevant 
evidence in the claims file, summarized pertinent findings, 
documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the report he 
provided information sufficient in detail and relevance to the 
rating criteria to allow for determination of the appropriate 
disability rating.  Nothing suggests that the examiner's findings 
are inconsistent with the medical history outlined in the claims 
file or are a misrepresentation of the severity of the Veteran's 
symptoms.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected cardiac disability.  The Board is of 
the opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is set 
out herein below.  In an increased rating case the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected disability.

The Veteran's service-connected atherosclerotic heart disease has 
been assigned a 30 percent rating prior to January 5, 2010 and a 
60 percent rating from that date forward.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2010).  The Veteran contends that his 
symptomatology meets the criteria of at least a 60 percent rating 
throughout the entire appeal period.  Specifically, he contends 
that he having two heart attacks in one year warrants a higher 
rating.

Diagnostic Code 7005 provides for a 30 percent rating for a 
workload of greater than 5 METs but not greater than 7 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
contemplates more than one episode of acute congestive heart 
failure in the past year, or workload of greater than 3 METs but 
not greater than 5 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 percent to 50 percent.  Finally, 
a 100 percent rating contemplates documented myocardial 
infarction resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2010).  
The Veteran filed his claim in August 2007.  From August 2, 2007 
to December 1, 2007, a temporary total evaluation was provided in 
contemplation of the heart attack the Veteran experienced in 
August 2007.  Relevant evidence for the period from December 1, 
2007 to January 5, 2010 includes VA and private treatment 
records.  A VA examination was performed on January 5, 2010; 
treatment evidence dated afterward contains no specific findings 
for the Veteran's cardiac disorder, listing only coronary artery 
disease, stable as a known problem.  

A May 2008 private stress test shows an ejection fraction of 63 
percent.  The January 2010 VA examiner indicated that the test 
showed good exercise tolerance and adequate heart rate and blood 
pressure response.  

A May 2009 stress test at the same facility revealed an ejection 
fraction of 60 percent.  There was some evidence for ischemia on 
EKG; the nuclear portion of the test showed normal left 
ventricular wall thickening and fairly normal systolic function.  
No METS were provided in any private treatment records or in VA 
treatment records for the period prior to January 5, 2010.

The January 2010 VA examiner reviewed the claims file including 
all relevant treatment evidence.  As part of the examination, an 
EKG was performed.  The ejection fraction was 55 to 60 percent.  
No other abnormalities were reported.  Upon questioning the 
Veteran, the examiner estimated that he was able to exercise to a 
level of 5 METS before experiencing shortness of breath.  He 
stated that the ejection fraction of 60 percent was very mildly 
reduced and indicated that the 5 METS was not consistent with the 
objective findings, but was a fact nonetheless.  

In light of the above, the Board determines that a rating in 
excess of 30 percent is not warranted prior to January 5, 2010 
and a rating in excess of 60 percent is not warranted after that 
date.  The Veteran last had a heart attack in August 2007, and no 
episodes of congestive heart failure have been reported during 
the appeal period.  Although no workload capacity in METS was 
reported prior to January 5, 2010, the ejection fractions 
documented at the stress tests in 2008 and 2009 were 60 percent 
and above.  A rating in excess of 30 percent requires an ejection 
fraction of 50 percent or less.  Additionally, the Board 
contemplates the January 2010 VA examiner's comment that 
objective findings at that examination were not consistent with 
the estimate of 5 METS and that the private stress tests revealed 
good exercise capacity and heart and blood pressure readings.  
Thus, the Board finds there is no basis to conclude that the 
Veteran's symptomatology prior to January 2010 was more 
consistent with a rating in excess of 30 percent.   

From January 2010 onward, the evidence does not reveal chronic 
congestive heart failure, workload capacity of less than 3 METS, 
or an ejection fraction of 30 percent or less.  Accordingly, the 
symptomatology documented for the period from January 2010 onward 
does not warrant a rating in excess of 60 percent.

The Board has considered the Veteran's statements in support of 
his claim.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., shortness of breath.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not 
competent to provide evidence as to METS or ejection fraction as 
these findings are made via specialized knowledge and testing.  
Further, the Board appreciates the fact that the Veteran 
experienced two heart attacks in one year, but these events are 
not the same as congestive heart failure.  His symptomatology 
outside of the three month period during which he received a 
temporary 100 percent disability evaluation for a heart attack 
does not rise to the for ratings in excess of those assigned.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above 
discussion, the Board has contemplated this doctrine, but found 
that a preponderance of the evidence is against a rating in 
excess of 30 percent from December 1, 2007 to January 5, 2010 and 
in excess of 60 percent from January 5, 2010 onward.  Therefore, 
the claim must be denied.
              
An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) 
(2010).  If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked interference 
with employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2010).  In the present case, the Board finds no evidence that 
the Veteran's service-connected atherosclerotic heart disease, 
status-post myocardial infarction presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Veteran's 
symptoms are fully contemplated by the rating criteria in the 
rating schedule.  Therefore, the Board finds that referral for an 
extra-schedular rating is not warranted 


ORDER

A rating in excess of 30 percent for service-connected 
atherosclerotic heart disease, status-post myocardial infarction 
from December 1, 2007 to January 5, 2010 is denied.

A rating in excess of 60 percent for service-connected 
atherosclerotic heart disease, 


status-post myocardial infarction from January 5, 2010 onward is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


